UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES RAMON TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00079-RAJ-TEM-1; 2:13-cv-00655-RAJ)


Submitted:   April 23, 2015                   Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Ramon Tucker, Appellant Pro Se.        Sherrie Scott Capotosto,
Assistant  United  States   Attorney,       Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Ramon Tucker seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.             28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the      merits,    a    prisoner         satisfies      this    standard       by

demonstrating            that    reasonable         jurists      would       find     that     the

district       court’s        assessment      of     the    constitutional            claims    is

debatable      or     wrong.        Slack     v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion     states     a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

      Limiting        our       review   to     the       issues     raised      in    Tucker’s

informal brief, see 4th Cir. R. 34(b), we conclude that Tucker

has not made the requisite showing.                             Accordingly, we deny a

certificate         of     appealability        and        dismiss     the      appeal.         We

dispense       with       oral    argument         because      the    facts         and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3